 

Exhibit 10.1

 

SECURITIES EXCHANGE AGREEMENT

 

This SECURITIES EXCHANGE AGREEMENT (this “Agreement”) is dated as of the 14th
day of March, 2019, by and among Uranium Energy Corp., a Nevada corporation (the
“Company”), Pacific Road Resources Reno Creek Cayco 1 Ltd., a Cayman Islands
corporation (“Pacific Road Cayco 1”), Pacific Road Resources Reno Creek Cayco 2
Ltd., a Cayman Islands corporation (“Pacific Road Cayco 2”), Pacific Road
Resources Reno Creek Cayco 3 Ltd., a Cayman Islands corporation (“Pacific Road
Cayco 3”), Pacific Road Resources Reno Creek Cayco 4 Ltd., a Cayman Islands
corporation (“Pacific Road Cayco 4”) and Reno Creek Unit Trust, a trust formed
under the laws of Australia (“RCUT”, and together with Pacific Road Cayco 1,
Pacific Road Cayco 2, Pacific Road Cayco 3 and Pacific Road Cayco 4, the
“Pacific Road Parties”). The Company and the Pacific Road Parties are sometimes
referred to herein as the “Parties”.

 

WHEREAS, the Pacific Road Parties are the registered holders of certain
outstanding common stock purchase warrants (the “Warrants”) of the Company more
particularly described in Exhibit A annexed hereto and made a part hereof;

 

WHEREAS, the Pacific Road Parties desire to exchange their respective Warrants
for fully-paid and non-assessable shares of common stock (the “Common Stock”) of
the Company pursuant to the terms and subject to the conditions contained in
this Agreement; and

 

WHEREAS, the Board of Directors of each of the Parties has determined that it
will be beneficial for their respective entities and their respective
stockholders to enter into the transactions contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE 1
SECURITES EXCHANGE

 

1.1          Exchange Securities.  The Company shall issue to each Pacific Road
Party that number of shares of Common Stock as is set forth opposite the name of
such Pacific Road Party on Exhibit B annexed hereto and made a part hereof
(collectively, the “Exchange Securities”), at a deemed issue price of US$1.35
per share, against surrender of the original certificate(s) representing such
Pacific Road Party’s Warrants to the Company for immediate cancellation.

 

1.2          Closing. Subject to the approval of the NYSE American stock
exchange, on which the Exchange Securities are intended to be listed, the
closing of the securities exchange transaction contemplated by this Agreement
(the “Closing”) will be completed at the offices of the Company’s counsel,
McMillan LLP, Lawyers - Patent & Trade Mark Agents, located at 1500 Royal
Centre, 1055 West Georgia Street, Vancouver, British Columbia, Canada, V6E 4N7
(the “Company’s Counsel”), at 1:00 p.m. (Vancouver, British Columbia, time) on
the later of March 15, 2019 and the business day following receipt of NYSE
American approval (the “Closing Date”). Under no circumstances shall the
Company’s Counsel be considered to be giving legal or other advice or services
to any such Pacific Road Party and no communication between a Pacific Road Party
and the Company’s Counsel shall be considered advice (at the most only
administrative assistance on behalf of the Company), and each Pacific Road Party
shall rely solely and exclusively on the Pacific Road Party’s own judgement and
the advice of the Pacific Road Party’s own counsel. For the purposes of this
section 1.2, “business day” means any day other than a Saturday or a Sunday, or
a day on which commercial banks are authorized or required by law to be closed
in New York City.

 

 

 

 

1.3          Delivery of Certificates Representing Exchange Securities. Upon
Closing, the Company shall direct Transfer Online Inc., in its capacity as the
Company’s registrar and transfer agent for Common Stock, to deliver or cause to
be delivered to the Pacific Road Parties certificates representing their
respective Exchange Securities in accordance with the registration and delivery
instructions included on the signature pages of this Agreement. For avoidance of
doubt, all Exchange Securities shall be issued as of the Closing Date.

 

1.4          Share Purchase Agreement. The Parties agree that section 2.3 of the
share purchase agreement dated May 9, 2017 between the Company, Pacific Road
Capital A Pty Ltd., as trustee for Pacific Road Resources Fund A, Pacific Road
Capital B Pty Ltd., as trustee for Pacific Road Resources Fund B, and Pacific
Road Holdings S.a.r.l., as amended and assigned to the Pacific Road Parties,
relating to certain voting and resale conditions, is hereby terminated and of no
further force or effect.

 

ARTICLE 2
SECURITIES LAW MATTERS

 

2.1          United States Securities Law Matters. Each Pacific Road Party
acknowledges and agrees that:

 

(a)          The Exchange Securities have not been registered under the United
States Securities Act of 1933, as amended (the “U.S. Securities Act”), or under
the securities laws of any state of the United States;

 

(b)          The offer and sale of the Exchange Securities to the Pacific Road
Parties (the “Offering”) is being made by the Company in reliance on the
exemption from registration provided by section 3(a)(9) of the U.S. Securities
Act; and

 

(c)          Due to the Warrants having been held for more than one year, the
Pacific Road Party not being an “affiliate” of the Company, and the receipt of a
legal opinion from special U.S. counsel to the Pacific Road Parties that the
U.S. restrictive legend on the Warrants may be removed from the certificates
representing the Warrants, the Warrants are no longer “restricted securities” as
such term is defined in Rule 144(a)(3) under the U.S. Securities Act, and the
Exchange Securities to be issued to the Pacific Road Party hereunder in
accordance with section 3(a)(9) of the U.S. Securities Act will also not be
“restricted securities” or be required to bear any U.S. restrictive legend.

 

2.2          Canadian Securities Law Matters. Each Pacific Road Party
acknowledges and agrees that:

 

 

Securities Exchange Agreement



Page 2

 

 

(a)          No prospectus has been filed by the Company with any of the
securities commissions or other regulatory authorities in Canada in connection
with the Offering, and the Offering is being made in reliance on certain
exemptions from the prospectus and registration requirements of applicable
Canadian securities legislation;

 

(b)          The Pacific Road Party is restricted from using most of the civil
remedies available under the applicable Canadian securities laws, and certain
protections, rights and remedies provided by the applicable Canadian securities
laws, including statutory rights of rescission or damages, will not be available
to the Pacific Road Party;

 

(c)          The Pacific Road Party may not receive information that would
otherwise be required to be provided to it under the applicable Canadian
securities laws;

 

(d)          The Company is relieved from certain obligations that would
otherwise apply under the applicable Canadian securities laws; and

 

(e)          The Exchange Securities will be subject to restrictions on resale
under National Instrument 45-102 – Resale of Securities, for a period of four
months and one day following their date of issuance (the “Canadian Hold
Period”), and the certificates representing the Exchange Securities, as well as
all certificates issued in exchange for or in substitution for such
certificate(s), until such time as is no longer required under the applicable
Canadian securities laws, will bear, on the face of such certificate, the
following legend:

 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [FOUR MONTHS AND ONE DAY FROM THE DATE OF
ISSUANCE].”

 

2.3          General. Each Pacific Road Party additionally acknowledges and
agrees that:

 

(a)          The Pacific Road Party's investment in the Company is speculative
and involves a high degree of risk;

 

(b)          No securities commission or similar regulatory authority has
reviewed or passed on the merits of the Exchange Securities;

 

(c)          There is no government or other insurance covering the Exchange
Securities;

 

(d)          There are risks associated with the acquisition of the Exchange
Securities;

 

(e)          No person has made to the Pacific Road Party any written or oral
representations that any person will resell or repurchase any of the Exchange
Securities;

 

(f)           The Pacific Road Party will not receive, nor has it requested nor
does it require, an offering memorandum or other disclosure document in making
its investment decision to accept Exchange Securities in exchange for its
Warrants;

 

 

Securities Exchange Agreement



Page 3

 

 

(g)          The Pacific Road Party has had an opportunity to review and
consider the information which has been publicly filed with and/or furnished by
the Company to (i) Canadian Securities Administrators (the “CSA”) under National
Instrument 51-102 - Continuous Disclosure Obligations, and available on the
System for Electronic Document Analysis and Retrieval maintained by the CSA,
and/or (ii) the United States Securities and Exchange Commission (the “SEC”)
pursuant to section 13(a) of the United States Securities Exchange Act of 1934,
as amended, and available on the Electronic Data Gathering, Analysis and
Retrieval system maintained by the SEC (collectively, the “Public Record”); and

 

(h)          Each Pacific Road Party acknowledges and agrees that:

 

(i)           the shares of Common Stock (the “Warrant Shares”) issuable upon
exercise of the Warrants have been registered for resale on Form S-3 under the
U.S. Securities Act (SEC File No. 333-220404)(the “Existing Registration
Statement”); and

 

(ii)          as soon as practicable following the execution and delivery of
this Agreement by the Parties, the Company shall file a post-effective amendment
to the Existing Registration Statement to deregister the Warrant Shares.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As a material inducement to the Pacific Road Parties to enter into this
Agreement and to consummate the transactions contemplated hereby, the Company
each hereby makes to each such Pacific Road Party the following representations
and warranties:

 

3.1           Authority. This Agreement constitutes the valid and binding
obligation of each of the Company enforceable against it in accordance with its
terms except as may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws from time to time in effect
affecting creditor’s rights generally or by principles governing the
availability of equitable remedies.

 

3.2           No Conflicts. The execution, delivery and performance by the
Company of this Agreement does not and will not, with or without the giving of
notice or the lapse of time or both, (a) constitute a violation of, or conflict
with or result in any breach of, acceleration of any obligation under, right of
termination under, or default under, any material agreement, contract,
instrument, mortgage, lien, lease, permit, authorization, order, writ, judgment,
injunction, decree, determination or arbitration award to which the Company are
a party or by which the Company or their respective properties are bound or
affected, (b) violate any judgment, decree, order, statute, law, rule or
regulation applicable to the Company, or (c) require the Company to obtain any
approval, consent or waiver of, or to make any filing with, any person or entity
(governmental or otherwise) that has not been obtained or made.

 

3.3           Reservation of Capital Stock. The Company has available out of its
authorized but unissued shares of Common Stock such number of shares of Common
Stock as are necessary to satisfy the aggregate number of Exchange Securities
issuable to the Pacific Road Parties upon exchange of the Warrants.

 

 

Securities Exchange Agreement



Page 4

 

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PACIFIC ROAD PARTIES

 

As a material inducement to the Company to enter into this Agreement and to
consummate the transactions contemplated hereby, each Pacific Road Party, for
itself, severally represents and warrants to the Company as follows:

 

4.1           Authority. The Pacific Road Party has full right, authority, power
and capacity to enter into this Agreement and to carry out the transactions
contemplated hereby. This Agreement constitutes the valid and binding obligation
of such Pacific Road Party enforceable against such Pacific Road Party in
accordance with its terms except as may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other similar laws from time to time
in effect affecting creditor’s rights generally or by principles governing the
availability of equitable remedies.

 

4.2           Canadian Accredited Investor Status. The Pacific Road Party: (a)
is an “accredited investor” (as such term is defined in National Instrument 45
106 – Prospectus Exemptions, and reproduced in Appendix A to Exhibit C of this
Agreement) and/or the Securities Act (Ontario); (b) the Pacific Road Party was
not created or used solely to purchase or hold securities as an accredited
investor, (c) the Pacific Road Party has concurrently executed and delivered a
Representation Letter in the form attached as Exhibit C to this Agreement (and
has initialed Appendix A thereto indicating that the Pacific Road Party
satisfies one of the categories of “accredited investor” set out in such
Appendix).

 

4.3           Pacific Road Parties Domiciled Outside the United States and
Canada. Each Pacific Road Party that is domiciled in or otherwise subject to the
securities laws of a jurisdiction other than the United States or Canada has
concurrently executed and delivered a Certificate of Foreign Investor in the
form attached as Exhibit D to this Agreement.

 

4.4           No Liens or Encumbrances. The Pacific Road Party is the legal and
beneficial owner of the Warrants set forth opposite its name in Exhibit A
annexed hereto, free and clear of all liens and encumbrances.

 

4.5           No Conflicts. The execution, delivery and performance by such
Pacific Road Party of this Agreement does not and will not, with or without the
giving of notice or the lapse of time or both, (a) constitute a violation of, or
conflict with or result in any breach of, acceleration of any obligation under,
right of termination under, or default under, any agreement, contract,
instrument, mortgage, lien, lease, permit, authorization, order, writ, judgment,
injunction, decree, determination or arbitration award to which such Pacific
Road Party is a party or by which such Pacific Road Party or such Pacific Road
Party ‘s property is bound or affected, (b) violate any judgment, decree, order,
statute, law, rule or regulation applicable to such Pacific Road Party, or
(c) require such Pacific Road Party to obtain any approval, consent or waiver
of, or to make any filing with, any person or entity (governmental or otherwise)
that has not been obtained or made.

 

 

Securities Exchange Agreement



Page 5

 

 

4.6           Access to Information. Each Pacific Road Party represents that
(a) such Pacific Road Party has received and read all information such Pacific
Road Party has deemed necessary or appropriate for purposes of considering such
Pacific Road Party decision to enter into this Agreement, including, but not
limited to the Public Record; (b) such Pacific Road Party has had the
opportunity to discuss each of the Company’ business, operations, financial
condition and prospects with the Company’s management, and to ask questions and
receive answers from the Company regarding the terms and conditions of the
transactions contemplated herein; and (c) such Pacific Road Party’s decision to
enter into this Agreement is made in reliance solely upon such Pacific Road
Party’s own judgement together with the advice of those advisors retained by
such Pacific Road Party, if any, and has been made without any reliance on any
recommendation or endorsement of the Company or any third party with respect
thereto, including without limitation any advice or representation relating to
tax matters.

 

4.7           Investment Intent. Each Pacific Road Party represents that it is
acquiring the Exchange Securities for investment purposes only, and not with a
view for distribution other than in accordance with applicable law.

 

4.8           Non-Affiliate Status. Each Pacific Road Party is not an
“affiliate” of the Company as such term is defined in Rule 144(a)(1) under the
U.S. Securities Act and has not been an affiliate of the Company at any time
during the preceding 90 day period.

 

4.9           Holding of Warrants. Each Pacific Road Party has held the Warrants
for more than one year from the date of original issuance of such Warrants and
the full purchase price for the Warrants was paid at least one year prior to the
date of this Agreement.

 

ARTICLE 5
NOTICES

 

All demands, notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing and shall be personally
delivered or sent by facsimile machine (with a confirmation copy sent by one of
the other methods authorized in this Section), or by commercial overnight
delivery service (including FedEx but excluding the U.S. Postal Service), as set
forth below:

 

If to the Company, addressed to:

 

Uranium Energy Corp.

500 North Shoreline Boulevard, Suite 800N

Corpus Christi, Texas 78401
USA

 

Attention: Amir Adnani, President and CEO

 

Facsimile No.: (361) 888-5041

 

 

Securities Exchange Agreement



Page 6

 

 

with a copy, which shall not constitute notice, to:

 

McMillan LLP

1055 West Georgia Street

Suite 1500

PO Box 11117

Vancouver, British Columbia

Canada V6E 4N7

 

Attention: Tom Deutsch, Partner

 

Facsimile No.: 604-893-2679

 

If to a Pacific Road Party, to the address and/or facsimile number of such
Pacific Road Party as set forth in Exhibit A annexed hereto.

 

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Pacific
Time and, if sent after 5:00 p.m. Pacific Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith, may specify a different address
for the giving of any notice hereunder.

 

ARTICLE 6
MISCELLANEOUS

 

6.1           Privacy Law Matters. Exhibit E annexed hereto is incorporated into
and made part of this Agreement.

 

6.2           Entire Agreement. This Agreement and any exhibits attached hereto
or thereto contain the complete agreement among the Parties with respect to the
transactions contemplated hereby and supersede all prior agreements and
understandings among the Parties with respect to such transactions.

 

6.3           Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute only one original. The
Parties shall be entitled to rely upon delivery of an executed facsimile or
similar executed electronic copy of this Agreement, and such facsimile or
similar executed electronic copy shall be legally effective to create a valid
and binding agreement among the Parties.

 

 

Securities Exchange Agreement



Page 7

 

 

6.4           Successors and Assigns. This Agreement and the rights, interest,
and obligations hereunder shall be binding upon and shall inure to the benefit
of the Parties hereto and their respective successors and assigns, including but
not limited to successors and assigns by merger, purchase, liquidation or other
acquisition or disposition.

 

6.5           Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of the Province of British Columbia and the
federal laws of Canada applicable therein, therein and the Parties irrevocably
attorn to the jurisdiction of the courts of British Columbia.

 

6.6           Waiver and Other Action. This Agreement may be amended, modified
or supplemented only by a written instrument executed by all Parties hereto.

 

6.7           Severability. The Parties hereto intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. Accordingly,
should a court of competent jurisdiction determine that the scope of any
provision is too broad to be enforced as written, the parties intend that the
court should reform the provision to such narrower scope as it determines to be
enforceable. If, however, any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future law, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance, except to the extent such remaining provisions constitute
obligations of another party to this Agreement corresponding to the
unenforceable provision.

 

6.8           Survival. All covenants, representations and warranties made
herein shall survive the execution and delivery of this Agreement.

 

6.9           Construction. The Parties hereto agree that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction of this Agreement.

 

6.10         Expenses. Except as expressly otherwise provided for herein, the
Parties hereto shall each pay their own expenses incurred in connection with
this Agreement and the transactions contemplated hereby. In any action to
enforce the terms of this Agreement, the successful party shall be entitled to
recover its reasonable attorneys’ fees, costs and expenses from the party who
refused or failed to perform this Agreement.

 

6.11         Further Assurances. At any time or from time to time after the date
of this Agreement, the Parties hereto will take all appropriate action and
execute and deliver, without limitation, any documents or instruments of
transfer, conveyance, assignment and confirmation or provide any information
which may be reasonably necessary to carry out any of the provisions of this
Agreement.

 

 

Securities Exchange Agreement



Page 8

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

  URANIUM ENERGY CORP.         By: /s/ Amir Adnani     Amir Adnani     President
and Chief Executive Officer

 

SIGNATURE PAGE TO SECURITIES EXCHANGE AGREEMENT

 

 

 

 

  PACIFIC ROAD RESOURCES RENO CREEK CAYCO 1 LTD.           By: /s/ Padraig Hoare
/s/ Inderjit  Singh             (Signature)               Padraig Hoare Inderjit
Singh             (Name – please print)               Director Director        
    (Title – please print)  

 

REGISTRATION AND DELIVERY INSTRUCTIONS FOR EXCHANGE SECURITIES

 

Register the Exchange Securities as set forth below:   Deliver the Exchange
Securities as set forth below:       Pacific Road Resources Reno Creek Cayco 1
Ltd.   Osler, Hoskin & Harcourt LLP (Name)   (Name)             (Account
reference, if applicable)   (Account reference, if applicable)       190 Elgin
Avenue, George Town, Grand Cayman, KY1-9007, Cayman Islands   James R. Brown
(Address)   (Contact Name)     1 First Canadian Place,     100 King Street West,
Suite 6200     Toronto, ON  M5X 1B8     Canada     (Address)          
416.862.6647 jbrown@osler.com     (Telephone Number) (E-Mail Address)

 



COUNTERPART PACIFIC ROAD PARTY SIGNATURE PAGE

TO SECURITIES EXCHANGE AGREEMENT



 

 

 

 

  PACIFIC ROAD RESOURCES RENO CREEK CAYCO 2 LTD.           By: /s/ Padraig Hoare
/s/ Inderjit  Singh             (Signature)               Padraig Hoare Inderjit
Singh             (Name – please print)               Director Director        
    (Title – please print)  

 

REGISTRATION AND DELIVERY INSTRUCTIONS FOR EXCHANGE SECURITIES

 

Register the Exchange Securities as set forth below:   Deliver the Exchange
Securities as set forth below:       Pacific Road Resources Reno Creek Cayco 2
Ltd.   Osler, Hoskin & Harcourt LLP (Name)   (Name)             (Account
reference, if applicable)   (Account reference, if applicable)       190 Elgin
Avenue, George Town, Grand Cayman, KY1-9007, Cayman Islands   James R. Brown
(Address)   (Contact Name)     1 First Canadian Place,     100 King Street West,
Suite 6200     Toronto, ON  M5X 1B8     Canada     (Address)          
416.862.6647 jbrown@osler.com     (Telephone Number) (E-Mail Address)

 



COUNTERPART PACIFIC ROAD PARTY SIGNATURE PAGE

TO SECURITIES EXCHANGE AGREEMENT



 

 

 

 

  PACIFIC ROAD RESOURCES RENO CREEK CAYCO 3 LTD.           By: /s/ Padraig Hoare
/s/ Inderjit  Singh             (Signature)               Padraig Hoare Inderjit
Singh             (Name – please print)               Director Director        
    (Title – please print)  

 

REGISTRATION AND DELIVERY INSTRUCTIONS FOR EXCHANGE SECURITIES

 

Register the Exchange Securities as set forth below:   Deliver the Exchange
Securities as set forth below:       Pacific Road Resources Reno Creek Cayco 3
Ltd.   Osler, Hoskin & Harcourt LLP (Name)   (Name)             (Account
reference, if applicable)   (Account reference, if applicable)       190 Elgin
Avenue, George Town, Grand Cayman, KY1-9007, Cayman Islands   James R. Brown
(Address)   (Contact Name)     1 First Canadian Place,     100 King Street West,
Suite 6200     Toronto, ON  M5X 1B8     Canada     (Address)          
416.862.6647 jbrown@osler.com     (Telephone Number) (E-Mail Address)

 



COUNTERPART PACIFIC ROAD PARTY SIGNATURE PAGE

TO SECURITIES EXCHANGE AGREEMENT



 

 

 

 

  PACIFIC ROAD RESOURCES RENO CREEK CAYCO 4 LTD.           By: /s/ Padraig Hoare
/s/ Inderjit  Singh             (Signature)               Padraig Hoare Inderjit
Singh             (Name – please print)               Director Director        
    (Title – please print)  

 

REGISTRATION AND DELIVERY INSTRUCTIONS FOR EXCHANGE SECURITIES

 

Register the Exchange Securities as set forth below:   Deliver the Exchange
Securities as set forth below:       Pacific Road Resources Reno Creek Cayco 4
Ltd.   Osler, Hoskin & Harcourt LLP (Name)   (Name)             (Account
reference, if applicable)   (Account reference, if applicable)       190 Elgin
Avenue, George Town, Grand Cayman, KY1-9007, Cayman Islands   James R. Brown
(Address)   (Contact Name)     1 First Canadian Place,     100 King Street West,
Suite 6200     Toronto, ON  M5X 1B8     Canada     (Address)          
416.862.6647 jbrown@osler.com     (Telephone Number) (E-Mail Address)

 



COUNTERPART PACIFIC ROAD PARTY SIGNATURE PAGE

TO SECURITIES EXCHANGE AGREEMENT

 

 

 

 

  RENO CREEK UNIT TRUST         By: /s/ Adrian Martin           (Signature)    
      Adrian Martin           (Name – please print)           Company Secretary
          (Title – please print)         By:       (Signature)                
(Name – please print)                 (Title – please print)

 

REGISTRATION AND DELIVERY INSTRUCTIONS FOR EXCHANGE SECURITIES

 

Register the Exchange Securities as set forth below:   Deliver the Exchange
Securities as set forth below:       Reno Creek Unit Trust   Osler, Hoskin &
Harcourt LLP (Name)   (Name)             (Account reference, if applicable)  
(Account reference, if applicable)       Level 2, 88 George Street, Sydney, NSW,
Australia   James R. Brown (Address)   (Contact Name)     1 First Canadian
Place,     100 King Street West, Suite 6200     Toronto, ON  M5X 1B8     Canada
    (Address)           416.862.6647 jbrown@osler.com     (Telephone Number)
(E-Mail Address)

 



COUNTERPART PACIFIC ROAD PARTY SIGNATURE PAGE

TO SECURITIES EXCHANGE AGREEMENT

 

 

 

 

EXHIBIT A

 

Name, Address and Facsimile Number of
Pacific Road Party  Warrant Certificate
Number  Number of Warrants  Pacific Road Resources Reno Creek Cayco 1 Ltd.
190 Elgin Avenue, George Town, Grand Cayman, KY1-9007, Cayman Islands
Facsimile No.: +1 345 945 4757  2017-08-01   2,578,005 

Pacific Road Resources Reno Creek Cayco 2 Ltd.

190 Elgin Avenue, George Town, Grand Cayman, KY1-9007, Cayman Islands

Facsimile No.: +1 345 945 4757

  2017-08-02   2,578,005 

Pacific Road Resources Reno Creek Cayco 3 Ltd.

190 Elgin Avenue, George Town, Grand Cayman, KY1-9007, Cayman Islands

Facsimile No.: +1 345 945 4757

  2017-08-03   2,148,337 

Pacific Road Resources Reno Creek Cayco 4 Ltd.

190 Elgin Avenue, George Town, Grand Cayman, KY1-9007, Cayman Islands

Facsimile No.: +1 345 945 4757

  2017-08-04   1,511,054 

Reno Creek Unit Trust

Level 2, 88 George Street, Sydney, NSW, Australia

Facsimile No.: +612 9241 2255

  2017-08-05   2,184,599 

 

In each case, with a copy, which shall not constitute notice, to:

 

Osler, Hoskin & Harcourt LLP

1 First Canadian Place

100 King Street West, Suite 6200

Toronto, Ontario

M5X 1B8

 

Attention: James R. Brown, Partner

 

Facsimile No.: 416.862.6666

 

 

 

 

EXHIBIT B

 

Name of Pacific Road Party  Number of Exchange Securities
(Shares of Common Stock)  Pacific Road Resources Reno Creek Cayco 1 Ltd. 
 175,773  Pacific Road Resources Reno Creek Cayco 2 Ltd.   175,773  Pacific Road
Resources Reno Creek Cayco 3 Ltd.   146,478  Pacific Road Resources Reno Creek
Cayco 4 Ltd.   103,026  Reno Creek Unit Trust   148,950 

 

 

 

 

EXHIBIT C

 

REPRESENTATION LETTER

 

(ACCREDITED INVESTORS)

 

TO:Uranium Energy Corp. (the “Corporation”)

 

Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed to them in the Securities Exchange Agreement to which this Exhibit is
attached.

 

In connection with the acquisition of Exchange Securities by the undersigned
(the “Pacific Road Party” for the purposes of this Exhibit C), the undersigned
hereby represents, warrants and certifies to and covenants with the Corporation
that:

 

1.The Pacific Road Party is acquiring the Exchange Securities as principal for
the Pacific Road Party's own account;

 

2.The Pacific Road Party is an “accredited investor” within the meaning of
National Instrument 45-106 – Prospectus Exemptions (“NI 45-106”) by virtue of
satisfying the indicated criterion as set out in Appendix “A” to this
Representation Letter;

 

3.The Pacific Road Party was not created and is not used solely to purchase or
hold securities as an accredited investor; and

 

4.Upon execution of this Exhibit C by the undersigned, this Exhibit C (including
Appendix “A”) will be incorporated into and form a part of the accompanying
Securities Exchange Agreement.

 

Dated: _________________________, 2019.

 

      Print name           Authorized Signature           Print name of
Signatory           Title

 

IMPORTANT: PLEASE INDICATE THE APPLICABLE PARAGRAPH OF THE DEFINITION OF
“ACCREDITED INVESTOR” ON THE ATTACHED APPENDIX “A”

 

 

 

 

APPENDIX “A” TO EXHIBIT C

 

CANADIAN ACCREDITED INVESTOR CERTIFICATE

 

NOTE: THE INVESTOR MUST INDICATE BESIDE THE APPLICABLE PORTION OF THE DEFINITION
OF ACCREDITED INVESTOR SET OUT BELOW.

 

All monetary references set out in this Appendix “A” are stated in Canadian
Dollars.

 

Accredited Investor - (defined in National Instrument 45-106 (“NI 45-106”) and
Section 73.3(1) of the Securities Act (Ontario)) means:

 

(a) _____ except in Ontario, a Canadian financial institution, or a Schedule III
bank;           in Ontario, a financial institution described in paragraph 1, 2
or 3 of subsection 73.1(1) of the Securities Act (Ontario)       (b) _____
except in Ontario, the Business Development Bank of Canada incorporated under
the Business Development Bank of Canada Act (Canada);           in Ontario, the
Business Development Bank of Canada;       (c) _____ except in Ontario, a
subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;        
  in Ontario, a subsidiary of any person or company referred to in clause (a) or
(b), if the person owns all of the voting securities of the subsidiary, except
the voting securities required by law to be owned by directors of that
subsidiary.       (d) _____ except in Ontario, a person registered under the
securities legislation of a jurisdiction of Canada as an adviser or dealer;    
      in Ontario, a person or company registered under the securities
legislation of a province or territory of Canada as an adviser or dealer, except
as otherwise prescribed by the regulations;       (e) _____ an individual
registered under the securities legislation of a jurisdiction of Canada as a
representative of a person referred to in paragraph (d);       (e.1) _____ an
individual formerly registered under the securities legislation of Canada, other
than an individual formerly registered solely as a representative of a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);       (f) _____ except in Ontario,
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada;           in Ontario, the Government of Canada, the government of a
province or territory of Canada, or any Crown corporation, agency or wholly
owned entity of the Government of Canada or the government of a province or
territory of Canada;

 

 

 

 

(g) _____ except in Ontario, a municipality, public board or commission in
Canada and a metropolitan community, school board, the Comité de gestion de la
taxe scolaire de l'île de Montréal or an intermunicipal management board in
Québec;           in Ontario, a municipality, public board or commission in
Canada and a metropolitan community, school board, the Comité de gestion de la
taxe scolaire de l'île de Montréal or an intermunicipal management board in
Quebec;       (h) _____ any national, federal, state, provincial, territorial or
municipal government of or in any foreign jurisdiction, or any agency of that
government;       (i) _____ except in Ontario, a pension fund that is regulated
by either the Office of the Superintendent of Financial Institutions (Canada), a
pension commission or similar regulatory authority of a jurisdiction of Canada;
          in Ontario, a pension fund that is regulated by either the Office of
the Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a province or territory of Canada;       (j)
_____ an individual who, either alone or with a spouse, beneficially owns
financial assets having an aggregate realizable value that before taxes, but net
of any related liabilities, exceeds $1,000,000(1);       (j.1) _____ an
individual who beneficially owns financial assets having an aggregate realizable
value that, before taxes but net of any related liabilities, exceeds $5,000,000;
      (k) _____ an individual whose net income before taxes exceeded $200,000 in
each of the two most recent calendar years or whose net income before taxes
combined with that of a spouse exceeded $300,000 in each of the two most recent
calendar years and who, in either case, reasonably expects to exceed that net
income level in the current calendar year;           (Note: if individual
accredited investors wish to purchase through wholly-owned holding companies or
similar entities, such purchasing entities must qualify under section (t) below,
which must be initialled.)

 



 



1 The following is an excerpt from the Companion Policy to National Instrument
45-106 which provides guidance as to the meaning of beneficial ownership of
financial assets:

"Paragraphs (j) and (j.1) of the "accredited investor" definition refer to the
beneficial ownership of financial assts. As a general matter, it should not be
difficult to determine whether financial assets are beneficially owned by an
individual, an individual's spouse, or both, in any particular instance.
However, in the case where financial assets are held in a trust or in another
type of investment vehicles for the benefit of an individual there may be
questions as to whether the individual beneficially owns the financial assets.
The following factors are indicative of beneficial ownership of financial
assets:

 

(a)physical or constructive possession of evidence of ownership of the financial
asset;

(b)entitlement to receipt of any income generated by the financial asset;

(c)risk of loss of the value of the financial asset; and

(d)the ability to dispose of the financial asset or otherwise deal with it as
the individual sees fit.

For example, securities held in a self-directed RRSP, for the sole benefit of an
individual, are beneficially owned by that individual. In general, financial
assets in a spousal RRSP would also be included for the purposes of the
$1,000,000 financial asset test in paragraph (j) because it takes into account
financial assets owned beneficially by a spouse. However, financial assets in a
spousal RRSP would not be included for purposes of the $5,000,000 financial
asset test in paragraph (j.1). Financial assets held in a group RRSP under which
the individual would not have the ability to acquire the financial assets and
deal with them directly would not meet the beneficial ownership requirements in
either paragraph (j) or paragraph (j.1)."

 

 C.A-2 

 

 

(l) _____ an individual who, either alone or with a spouse, has net assets of at
least $5,000,000;       (m) _____ a person, other than an individual or
investment fund, that has net assets of at least $5,000,000 as shown on its most
recently prepared financial statements;       (n) _____ an investment fund that
distributes or has distributed its securities only to:          
(i)             a person that is or was an accredited investor (as defined in NI
45-106) at the time of the distribution;           (ii)           a person that
acquires or acquired securities in the circumstances referred to in sections
2.10 [Minimum amount investment] or 2.19 [Additional investment in investment
funds] of NI 45-106; or           (iii)          a person described in paragraph
(i) or (ii) that acquires or acquired securities under section 2.18 [Investment
fund reinvestment] of NI 45-106;       (o) _____ an investment fund that
distributes or has distributed securities under a prospectus in a jurisdiction
of Canada for which the regulator or, in Québec, the securities regulatory
authority, has issued a receipt;       (p) _____ a trust company or trust
corporation registered or authorized to carry on business under the Trust and
Loan Companies Act (Canada) or under comparable legislation in a jurisdiction of
Canada or a foreign jurisdiction, acting on behalf of a fully managed account
managed by the trust company or trust corporation, as the case may be;       (q)
_____ a person acting on behalf of a fully managed account by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction;       (r) _____ a registered charity under the Income Tax
Act (Canada) that, in regard to the trade, has obtained advice from an
eligibility adviser or an adviser registered under the securities legislation of
the jurisdiction of the registered charity to give advice on the securities
being traded;       (s) _____ an entity organized in a foreign jurisdiction that
is analogous to any of the entities referred to in paragraphs (a) to (d) or
paragraph (i) in form and function;       (t) _____ a person in respect of which
all of the owners of interests, direct, indirect or beneficial, except the
voting securities required by law to be owned by directors, are persons that are
accredited investors (as defined in NI 45-106);       (u) _____ an investment
fund that is advised by a person registered as an adviser or a person that is
exempt from registration as an adviser;       (v) _____ a person that is
recognized or designated by the securities regulatory authority or, except in
Ontario and Québec, the regulator as an accredited investor; or       (w) _____
a trust established by an accredited investor for the benefit of the accredited
investor's family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor's spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor's spouse or of that accredited investor's former spouse.

 

 C.A-3 

 

 

For the purposes hereof:

 

“Canadian financial institution” means:

 

(i)an association governed by the Cooperative Credit Associations Act (Canada)
or a central cooperative credit society for which an order has been made under
section 473(1) of that Act; or

 

(ii)a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada;

 

“control person” has the same meaning as in securities legislation except in
Manitoba, Newfoundland and Labrador, Northwest Territories, Nova Scotia,
Nunavut, Ontario, Prince Edward Island and Québec where control person means any
person that holds or is one of a combination of persons that holds:

 

(i)a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer; or

 

(ii)more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of the issuer;

 

“director” means a member of the board of directors of a company or an
individual who performs similar functions for a company, and with respect to a
person that is not a company, an individual who performs functions similar to
those of a director of a company;

 

“eligibility adviser” means:

 

(i)a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and

 

(ii)in Saskatchewan or Manitoba, also means a lawyer who is a practicing member
in good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

 

(a)have a professional, business or personal relationship with the issuer, or
any of its directors, executive officers, founders, or control persons; and

 

(b)have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 

“executive officer” means, for an issuer, an individual who is:

 

(i)a chair, vice-chair or president;

 

(ii)a vice-president in charge of a principal business unit, division or
function including sales, finance or production; or

 

(iii)performing a policy-making function in respect of the issuer;

 

“financial assets” means:

 

(i)cash;

 

(ii)securities; or

 

(iii)a contract of insurance, a deposit or an evidence of a deposit that is not
a security for the purposes of securities legislation;

 

“founder” means, in respect of an issuer, a person who:

 

(i)acting alone, in conjunction, or in concert with one or more persons,
directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer; and

 

 C.A-4 

 

 

(ii)at the time of the trade is actively involved in the business of the issuer;

 

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

 

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

 

“investment fund” means a mutual fund or a non-redeemable investment fund;

 

“jurisdiction” means a province or territory of Canada except when used in the
term foreign jurisdiction;

 

“local jurisdiction” means the jurisdiction in which the Canadian securities
regulatory authority is situate;

 

“non-redeemable investment fund” has the same meaning as in National Instrument
81-106 – Investment Fund Continuous Disclosure;

 

“person” includes:

 

(i)an individual;

 

(ii)a corporation;

 

(iii)a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons, whether incorporated or not; and

 

(iv)an individual or other person in that person's capacity as a trustee,
executor, administrator or personal or other legal representative;

 

“regulator” means, for the local jurisdiction, the person referred to in
Appendix D of National Instrument 14-101 Definitions opposite the name of the
local jurisdiction;

 

“related liabilities” means:

 

(i)liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets; or

 

(ii)liabilities that are secured by financial assets;

 

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 

“spouse” means, an individual who:

 

(i)is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual;

 

(ii)is living with another individual in a marriage-like relationship, including
a marriage-like relationship between individuals of the same gender; or

 

(iii)in Alberta, is an individual referred to in paragraph (i) or (ii) above, or
is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and

 

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 

 C.A-5 

 

 

EXHIBIT D

 

CERTIFICATE OF FOREIGN INVESTOR

(Non-U.S. and Non-Canadian Investors)

 

Capitalized terms not specifically defined in this Certificate have the meaning
ascribed to them in the Securities Exchange Agreement to which this Certificate
is attached.

 

To:URANIUM ENERGY CORP.

 

In connection with the acquisition by the undersigned investor (the “Investor”)
of Exchange Securities of Uranium Energy Corp. (the “Corporation”), the Investor
on its own behalf and (if applicable) on behalf of others for whom it is acting
hereunder, hereby represents, warrants, covenants and certifies to and with the
Corporation and its counsel (and acknowledges that the Corporation and its
counsel are relying thereon) that the undersigned (or any Beneficial Purchaser
on whose behalf it is acting) is not in the United States or Canada and is not a
“U.S. Person” (as defined in Regulation S promulgated under the U.S. Securities
Act), is not purchasing the Common Shares for the account or benefit of a U.S.
Person or a person in the United States (as defined in Regulation S) or a
Canadian Person, and is otherwise subject to, the securities laws of a
jurisdiction other than Canada or the United States, and:

 

(a)the Investor is, and (if applicable) any other purchaser for whom it is
acting hereunder, is:

 

(i)a purchaser that is recognized by the securities regulators in the
jurisdiction in which it is, and (if applicable) any other purchaser for whom it
is acting hereunder is resident or otherwise subject to the securities laws of
such jurisdiction as an exempt purchaser and is purchasing the Exchange
Securities as principal for its, or (if applicable) each such other purchaser’s,
own account, and not for the benefit of any other person, corporation, firm or
other organization has a beneficial interest in the said securities being
purchased, or purchasing the securities as agent or trustee for the principal
disclosed on the cover page of this Agreement and each disclosed principal for
whom the Investor is acting is purchasing as principal for its own account, and
not a view to resale or distribution; or

 

(ii)a purchaser which is purchasing the Exchange Securities pursuant to an
exemption from any prospectus or securities registration requirements available
to the Corporation, the Investor and any such other purchaser under applicable
securities laws of their jurisdiction of residence or to which the Investor and
any such other purchaser are otherwise subject to, and the Investor and any such
other purchaser will deliver to the Corporation such particulars of the
exemption and their qualification thereunder as the Corporation may reasonably
request;

 

 

 

 

(b)the purchase of the Exchange Securities by the Investor, and (if applicable)
each such other purchaser, does not contravene any of the applicable securities
laws in such jurisdiction and does not trigger: (i) any obligation of the
Corporation to prepare and file a prospectus, an offering memorandum or similar
document; or (ii) any obligations of the Corporation to make any filings with or
seek any approvals of any kind from any regulatory body in such jurisdiction or
any other ongoing reporting requirements with respect to such purchase or
otherwise; or (iii) any registration or other obligation on the part of the
Corporation;

 

(c)the Investor is knowledgeable of, and has been independently advised as to,
the securities laws of such jurisdiction as applicable to the Securities
Exchange Agreement to which this Certificate is attached; and

 

(d)the Investor, and (if applicable) any other purchaser for whom it is acting
hereunder will not sell or otherwise dispose of any Exchange Securities except
in accordance with applicable securities laws.

 

Dated March _____, 2019

 

      Name of Investor (please print)       X   Authorized signatory            
  Name of authorized signatory (please print)               Official capacity of
authorized signatory (please print)

 

 D-2 

 

 

EXHIBIT E

PRIVACY LAW MATTERS

 

From:Uranium Energy Corp. (the “Company”)

 

To:Pacific Road Resources Reno Creek Cayco 1 Ltd., Pacific Road Resources Reno
Creek Cayco 2 Ltd., Pacific Road Resources Reno Creek Cayco 3 Ltd., Pacific Road
Resources Reno Creek Cayco 4 Ltd. and Reno Creek Unit Trust

 

The following acknowledgements and agreements are incorporated into and form
part of the Securities Exchange Agreement to which this Exhibit D is annexed:

 

(a)If you are, or the beneficial purchaser for whom you are contracting
hereunder is, a resident of the Province of Ontario, you authorize the indirect
collection of personal information (as defined in the securities laws of the
Province of Ontario) by the Ontario Securities Commission and confirm that you
have been notified by the Company:

 

(i)that the Company will be delivering such personal information to the Ontario
Securities Commission;

 

(ii)that such personal information is being collected indirectly by the Ontario
Securities Commission under the authority granted to it in the securities laws
of the Province of Ontario;

 

(iii)that such personal information is being collected for the purpose of the
administration and enforcement of the securities laws of the Province of
Ontario; and

 

(iv)that the title, business address and business telephone number of the public
official in the Province of Ontario who can answer questions about the Ontario
Securities Commission’s indirect collection of personal information is as
follows:

 

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West, Toronto, Ontario, Canada, M5H 3S8
Telephone: (416) 593-8086.

 

(b)If you are, or the beneficial purchaser for whom you are contracting
hereunder is, a resident of the Province of Ontario, you authorize the indirect
collection of personal information (as defined in the securities laws of the
Province of Ontario) by the Ontario Securities Commission and confirm that you
have been notified by the Company:

 

(i)that the Company will be delivering such personal information to the Ontario
Securities Commission;

 

 

 

 

(ii)that such personal information is being collected indirectly by the Ontario
Securities Commission under the authority granted to it in the securities laws
of the Province of Ontario;

 

(iii)that such personal information is being collected for the purpose of the
administration and enforcement of the securities laws of the Province of
Ontario; and(i)

 

(iv)that the title, business address and business telephone number of the public
official in the Province of Ontario who can answer questions about the Ontario
Securities Commission’s indirect collection of personal information is as
follows:

 

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West
Toronto, Ontario M5H 3S8
Telephone: 416-593-8086

 

(c)You, on your own behalf and, if applicable, on behalf of each beneficial
purchaser for whom you are contracting hereunder, acknowledge and consent to the
fact that the Company is collecting your personal information (as that term is
defined under applicable privacy legislation, including, without limitation, the
Personal Information Protection and Electronic Documents Act (Canada) and any
other applicable similar, replacement or supplemental provincial or federal
legislation or laws in effect from time to time), or that of each beneficial
purchaser for whom you are contracting hereunder, for the purpose of completing
this Agreement. You, on your own behalf and, if applicable, on behalf of each
beneficial purchaser for whom you are contracting hereunder, acknowledge and
consent to the Company retaining such personal information for as long as
permitted or required by law or business practices. You, on your own behalf and,
if applicable, on behalf of each beneficial purchaser for whom you are
contracting hereunder, further acknowledge and consent to the fact that the
Company may be required by the securities laws and the rules and policies of any
stock exchange to provide regulatory authorities with any personal information
provided by you in this Agreement. You represent and warrant that you have the
authority to provide the consents and acknowledgements set out in this paragraph
on behalf of each beneficial purchaser for whom you are contracting hereunder.
In addition to the foregoing, you agree and acknowledge that the Company may use
and disclose your personal information, or that of each beneficial purchaser for
whom you are contracting hereunder, as follows:

 

(i)for internal use with respect to managing the relationships between and
contractual obligations of the Company and you or any beneficial purchaser for
whom you are contracting hereunder;

 

 E-2 

 

 

(ii)for use and disclosure for income tax related purposes, including without
limitation, where required by law, disclosure to Canada Revenue Agency;

 

(iii)disclosure to stock exchanges, securities regulatory authorities and other
regulatory bodies with jurisdiction with respect to listing applications,
prospectus filings, reports of trade and similar regulatory filings;

 

(iv)disclosure to a governmental or other authority to which the disclosure is
required by court order or subpoena compelling such disclosure and where there
is no reasonable alternative to such disclosure;

 

(v)disclosure to professional advisers of the Company in connection with the
performance of their professional services;

 

(vi)disclosure to any person where such disclosure is necessary for legitimate
business reasons and is made with your prior written consent;

 

(vii)by including it in closing books relating to the offering contemplated
hereby;

 

(viii)disclosure to a court determining the rights of the parties under this
Agreement; or

 

(ix)for use and disclosure as otherwise required or permitted by law.

 

The contact information for the officer of the Company who can answer questions
about the collection of information by the Company is as follows:

 

Name and Title: Pat Obara, Chief Financial Officer Issuer Name: Uranium Energy
Corp. Address:

500 North Shoreline Boulevard, Suite 800N

Corpus Christi, Texas 78401

USA

Phone No.: (361) 888-8235 E-mail: pobara@uraniumenergy.com

 

 E-3 

